                                                                        Case 2:19-cv-00471-GW-GJS Document 1 Filed 01/22/19 Page 1 of 5 Page ID #:1




                                                                          1   COLLINSON, DAEHNKE, INLOW & GRECO
                                                                          2
                                                                              Laura E. Inlow, Esq., State Bar No. 130584
                                                                              Email: laura.inlow@cdiglaw.com
                                                                          3   21515 Hawthorne Blvd., Suite 800
                                                                          4   Torrance, CA 90503
                                                                              Telephone: (424) 212-7777
                                                                          5   Facsimile: (424) 212-7757
                                                                          6
                                                                              Attorneys for Defendant, COUNTY OF LOS ANGELES (also erroneously named
                                                                          7   herein as Los Angeles County Sheriff’s Department)
                                                                          8
                                                                                                     UNITED STATES DISTRICT COURT
                                                                          9
                                                                         10                CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

                                                                         11   GRANT VALENCIA,                             CASE NO.
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                                                                          Action Filed: December 14, 2018
                                                                         12                        Plaintiff,
                             TEL. (424) 212-7777 | FAX (424) 212-7757
                              21515 HAWTHORNE BLVD., SUITE 800
                                 TORRANCE, CALIFORNIA 90503




                                                                         13                                               DEFENDANT COUNTY OF LOS
                                                                                             v.                           ANGELES’S NOTICE OF
                                                                         14
                                                                                                                          REQUEST FOR REMOVAL OF
                                                                         15   LOS ANGELES COUNTY                          ACTION UNDER 28 U.S.C 1441(b)
                                                                              SHERIFF’S DEPARTMENT, a public              (FEDERAL QUESTION);
                                                                         16   entity; COUNTY OF LOS ANGELES,              DECLARATION OF LAURA E.
                                                                         17   a public entity; KENNETH COLLINS,           INLOW
                                                                              an individual; and DOES 1 through 50,
                                                                         18   inclusive
                                                                         19                      Defendants.
                                                                         20

                                                                         21

                                                                         22            PLEASE TAKE NOTICE that Defendant, County of Los Angeles, also
                                                                         23
                                                                              erroneously named herein as Los Angeles County Sherriff’s Department, hereby
                                                                         24

                                                                         25
                                                                              requests to remove to this Court the state court action described below, pursuant to

                                                                         26   the provisions of 28 U.S.C. § 1441(b) on the basis of federal question as follows:
                                                                         27
                                                                              //
                                                                         28   ______________________________________________________________________________
                                                                                                                           -1-
                                                                                   DEFENDANT COUNTY OF LOS ANGELES’S NOTICE OF REQUEST FOR REMOVAL OF ACTION
                                                                                      UNDER 28 U.S.C 1441(b) (FEDERAL QUESTION); DECLARATION OF LAURA E. INLOW
                                                                        Case 2:19-cv-00471-GW-GJS Document 1 Filed 01/22/19 Page 2 of 5 Page ID #:2




                                                                          1         1.       On December 14, 2018, an action was filed in the Superior Court of
                                                                          2
                                                                              the State of California in and for the County of Los Angeles entitled Grant
                                                                          3

                                                                          4   Valencia v. Los Angeles County Sheriff’s Department, et al, Case No.

                                                                          5   18STCV08453. A true and correct copy of the complaint is attached hereto as
                                                                          6
                                                                              Exhibit “A”.
                                                                          7

                                                                          8         2.       The summons and complaint were served on Defendant on or about

                                                                          9   December 28, 2018. As such, this Notice is timely pursuant to 28 U.S.C. Section
                                                                         10
                                                                              1446(b) as it is being filed before a responsive pleading was filed by Defendant
                                                                         11
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                         12   and within thirty (30) days of the date that the Summons and Complaint were
                             TEL. (424) 212-7777 | FAX (424) 212-7757
                              21515 HAWTHORNE BLVD., SUITE 800
                                 TORRANCE, CALIFORNIA 90503




                                                                         13   served on Defendant.
                                                                         14
                                                                                    3.       This action is a civil action of which this Court has original
                                                                         15

                                                                         16   jurisdiction under 28 U.S.C. Section 1331, and is one which may be removed to
                                                                         17   this Court by Defendant pursuant to 28 U.S.C. Section 1441 (b) in that it arises
                                                                         18
                                                                              under 42 U.S.C. Section 2000, et seq., and 42 U.S.C. Section 12101.
                                                                         19

                                                                         20         4.       No further proceedings have been had in this matter in the Superior
                                                                         21   Court of Los Angeles County –Central Judicial District, California.
                                                                         22
                                                                                    5.       A true and correct copy of Defendant’s Notice of Request for
                                                                         23

                                                                         24   Removal is being filed with the Clerk for the Superior Court of Los Angeles
                                                                         25   County – Central Judicial District, California and served upon Plaintiff, as required
                                                                         26
                                                                              by 28 U.S.C. Section 1446(d). A copy of Defendant’s Notice to the Superior Court
                                                                         27

                                                                         28   is attached hereto as Exhibit “B”.
                                                                              ______________________________________________________________________________
                                                                                                                       -2-
                                                                               DEFENDANT COUNTY OF LOS ANGELES’S NOTICE OF REQUEST FOR REMOVAL OF ACTION
                                                                                  UNDER 28 U.S.C 1441(b) (FEDERAL QUESTION); DECLARATION OF LAURA E. INLOW
                                                                        Case 2:19-cv-00471-GW-GJS Document 1 Filed 01/22/19 Page 3 of 5 Page ID #:3




                                                                          1         6.    The undersigned counsel for Defendant has read the foregoing and
                                                                          2
                                                                              signs this Notice of Request for Removal pursuant to Rule 11 of the Federal Rules
                                                                          3

                                                                          4   of Civil Procedure as required by 28 U.S. C. Section 1446(a).

                                                                          5         WHEREFORE, Defendant prays that Case No. 18STCV08453, now pending
                                                                          6
                                                                              in the Superior Court of the State of California for the County of Los Angeles, be
                                                                          7

                                                                          8   removed therefrom to this Court.

                                                                          9
                                                                         10   DATED: January 22, 2019            COLLINSON, DAEHNKE, INLOW & GRECO
                                                                         11
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                         12                                   By:
                             TEL. (424) 212-7777 | FAX (424) 212-7757
                              21515 HAWTHORNE BLVD., SUITE 800
                                 TORRANCE, CALIFORNIA 90503




                                                                         13
                                                                                                                    Laura E. Inlow, Esq.
                                                                         14                                         Attorneys for Defendant
                                                                         15                                         COUNTY OF LOS ANGELES

                                                                         16

                                                                         17

                                                                         18

                                                                         19

                                                                         20

                                                                         21

                                                                         22

                                                                         23

                                                                         24

                                                                         25

                                                                         26

                                                                         27

                                                                         28   ______________________________________________________________________________
                                                                                                                       -3-
                                                                               DEFENDANT COUNTY OF LOS ANGELES’S NOTICE OF REQUEST FOR REMOVAL OF ACTION
                                                                                  UNDER 28 U.S.C 1441(b) (FEDERAL QUESTION); DECLARATION OF LAURA E. INLOW
                                                                        Case 2:19-cv-00471-GW-GJS Document 1 Filed 01/22/19 Page 4 of 5 Page ID #:4




                                                                          1                       DECLARATION OF LAURA E. INLOW
                                                                          2         I, Laura E. Inlow, declare as follows:
                                                                          3
                                                                                    1.     I am an attorney at law, licensed to practice before the State and
                                                                          4

                                                                          5   Federal Courts of California. I am a partner at Collinson, Daehnke, Inlow &

                                                                          6   Greco, attorneys of record herein for Defendant, County of Los Angeles. I have
                                                                          7
                                                                              personal knowledge of the contents of this declaration and if called upon, I could
                                                                          8

                                                                          9   and would competently testify thereto.

                                                                         10         2.     Grant Valencia v. Los Angeles County Sheriff’s Department, et al is a
                                                                         11
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                              civil action of which this Court has original jurisdiction as it arises under the laws
                                                                         12
                             TEL. (424) 212-7777 | FAX (424) 212-7757
                              21515 HAWTHORNE BLVD., SUITE 800




                                                                              of the United States under 28 U.S.C. Sections 1331 and 1343. Furthermore, this is
                                 TORRANCE, CALIFORNIA 90503




                                                                         13

                                                                         14   an action which may be removed to this Court by Defendant pursuant to 28 U.S.C.
                                                                         15
                                                                              1441 (b) and (c) which provide for the removal of any civil action without regard
                                                                         16

                                                                         17   to citizenship or residence of the parties because the causes of action arise under 42
                                                                         18   U.S.C . §1988.
                                                                         19
                                                                                    3.     I have been advised by the County of Los Angeles service was
                                                                         20

                                                                         21   affected on or about December 28, 2018.
                                                                         22         I declare under the penalty of perjury under the laws of the United States of
                                                                         23
                                                                              America and the State of California that the foregoing is true and correct.
                                                                         24

                                                                         25         Executed this 18th day of January 2019, at Torrance, California.
                                                                         26

                                                                         27
                                                                                                                      Laura E. Inlow, Declarant
                                                                         28   ______________________________________________________________________________
                                                                                                                       -4-
                                                                               DEFENDANT COUNTY OF LOS ANGELES’S NOTICE OF REQUEST FOR REMOVAL OF ACTION
                                                                                  UNDER 28 U.S.C 1441(b) (FEDERAL QUESTION); DECLARATION OF LAURA E. INLOW
                                                                        Case 2:19-cv-00471-GW-GJS Document 1 Filed 01/22/19 Page 5 of 5 Page ID #:5




                                                                          1                                               PROOF OF SERVICE
                                                                                                            Valencia v. Los Angeles County, et al
                                                                          2
                                                                              STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                                          3

                                                                          4          I am employed in the County of Los Angeles, State of California. I am over the age of 18
                                                                              and not a party to the within action. My business address is 21515 Hawthorne Blvd., Suite 800,
                                                                          5   Torrance, California 90503.
                                                                          6           On January 22, 2019, I served the following document described as: DEFENDANT
                                                                              COUNTY OF LOS ANGELES’S NOTICE OF REQUEST FOR REMOVAL OF ACTION UNDER 28 U.S.C
                                                                          7   1441(b) (FEDERAL QUESTION); DECLARATION OF LAURA E. INLOW on all interested parties in
                                                                          8   this action by placing [X] a true copy [ ] the original thereof enclosed in sealed envelopes
                                                                              addressed as follows:
                                                                          9
                                                                                                                    Counsel for Plaintiff
                                                                         10                                 Darren M. Richie, Esq. SBN 316116
                                                                         11                                 Bobby Doustkam, Esq., SBN 248830
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                                                               RICHIE LITIGATION, P.C.
                                                                         12                                     US Bank Tower, 67th Floor
                             TEL. (424) 212-7777 | FAX (424) 212-7757
                              21515 HAWTHORNE BLVD., SUITE 800




                                                                                                              633 West 5th Street, Suite 6780
                                 TORRANCE, CALIFORNIA 90503




                                                                         13                                       Los Angeles, CA 90071
                                                                                                                     Tel: 213-265-7888
                                                                         14                                          Fax: 844-314-1380
                                                                         15                                  Email: darren@richielitigation.com
                                                                                                            Email: bobby@richielitigation.com
                                                                         16
                                                                                     [X]     (BY MAIL, 1013a, 2015.5 C.C.P.)
                                                                         17

                                                                         18           [X]     I am readily familiar with the firm’s practice for collection and processing
                                                                              correspondence for mailing. Under that practice, this document will be deposited with the U.S.
                                                                         19   Postal Service on this date with postage thereon fully prepaid at Torrance, California in the
                                                                              ordinary course of business. I am aware that on motion of the party served, service is presumed
                                                                         20   invalid if postal cancellation date or postage meter date is more than one day after date of deposit
                                                                              for mailing in affidavit.
                                                                         21

                                                                         22          [X]     (FEDERAL) I declare that I am employed in the office of a member of the bar of
                                                                              this Court at whose discretion the service was made.
                                                                         23

                                                                         24          Executed on January 22, 2019 at Torrance, California.
                                                                         25                                                       _____________________________________
                                                                                                                                   Marianne Guillinta
                                                                         26

                                                                         27

                                                                         28   ______________________________________________________________________________
                                                                                                                       -5-
                                                                               DEFENDANT COUNTY OF LOS ANGELES’S NOTICE OF REQUEST FOR REMOVAL OF ACTION
                                                                                  UNDER 28 U.S.C 1441(b) (FEDERAL QUESTION); DECLARATION OF LAURA E. INLOW
